DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 48-67 are pending.
Claims 1-47 have been cancelled.

Claim Objections
Claims 55, 57, 58, and 63 are objected to because of the following informalities:

Claims 55, 57, 58, and 63 recite the acronym “VPN” without initially defining what it stands for.  

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 48-51, 54, 60-61, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu et al. (Pub. No.: US 20170150470 A1), hereinafter Kalapatapu, in view of Wang et al. (Pub. No.: WO/2018/090666), hereinafter Wang.

Pub. No.: US 20190363974 A1 is a translation of Pub. No.: WO/2018/090666.

With respect to claim 48, Kalapatapu teaches A computing unit for executing a multipath application enabling connection-oriented multipath transmission between a client application and a server, the computing unit comprising: 
processing circuitry ([0057], processors); 
memory containing instructions executable by the processing circuitry whereby the multipath application of the computing unit is operative to ([0032, 0057], The memory 130 can store information accessible by the one or more processors 140, including instructions…): 
receive a packet from the client application, the packet being destined for the server ([0048-0049], A packet from the application is routed through the appropriate network to reach the end server) and associated with a connection established between the client application and the server using a connection-oriented transport protocol ([0032, 0048-0050], Transport-layer protocols, such as QUIC, multipath transmission control protocol (MPTCP), etc., may be used to seamlessly switch between networks); 
select an interface from a plurality of interfaces of the computing unit for transmission of the packet for delivery to the server (fig. 7, [0048-0050], select an interface from a plurality of interfaces of the computing unit/UE for transmission of the packet to delivery to the server); and 
transmit the packet via the selected interface (fig. 7, [0048-0050], transmit the packet via the selected interface).  

Kalapatapu does not explicitly teach a multipath proxy.  

However, Wang teaches a multipath proxy ([0007], multipath proxy gateway).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Wang, a multipath proxy, into the teachings of Kalapatapu, in order to improve security for multipath data transmission services (Wang, [0003-0004]).

With respect to claim 49, Kalapatapu teaches A computing unit for executing enabling connection-oriented multipath transmission between a client application and a server, the computing unit comprising: 
processing circuitry ([0057], processors); 
memory containing instructions executable by the processing circuitry whereby of the computing unit is operative to ([0032, 0057], The memory 130 can store information accessible by the one or more processors 140, including instructions…): 
receive a packet from a multipath application, the packet being originated from the client application and destined for the server ([0048-0049], A packet from the application is routed through the appropriate network to reach the end server), the packet being associated with a connection established between the client application and the server using a connection-oriented transport protocol ([0032, 0048-0050], Transport-layer protocols, such as QUIC, multipath transmission control protocol (MPTCP), etc., may be used to seamlessly switch between networks), and the packet being received via a particular interface among a plurality of interfaces of the computing unit (fig. 7, [0048-0050], the packet being received via a particular interface among a plurality of interfaces of the computing unit); and 
deliver the packet to the server (fig. 7, [0048-0050], transmit the packet to the server); 

Kalapatapu does not explicitly teach a multipath proxy.  

However, Wang teaches a multipath proxy ([0007], multipath proxy gateway).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Wang, a multipath proxy, into the teachings of Kalapatapu, in order to improve security for multipath data transmission services (Wang, [0003-0004]).

With respect to claim 50, Kalapatapu teaches A method performed by a multipath application, the multipath application being executed on a computing unit and enabling connection-oriented multipath transmission between a client application and a server, the method comprising: 
receiving a packet from the client application, the packet being destined for the server ([0048-0049], A packet from the application is routed through the appropriate network to reach the end server) and associated with a connection established between the client application and the server using a connection-oriented transport protocol ([0032, 0048-0050], Transport-layer protocols, such as QUIC, multipath transmission control protocol (MPTCP), etc., may be used to seamlessly switch between networks); 
selecting an interface from a plurality of interfaces of the computing unit for transmission of the packet for delivery to the server (fig. 7, [0048-0050], select an interface from a plurality of interfaces of the computing unit/UE for transmission of the packet for delivery to the server); and 
transmitting the packet via the selected interface (fig. 7, [0048-0050], transmit the packet via the selected interface).  

Kalapatapu does not explicitly teach a multipath proxy.  

However, Wang teaches a multipath proxy ([0007], multipath proxy gateway).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Wang, a multipath proxy, into the teachings of Kalapatapu, in order to improve security for multipath data transmission services (Wang, [0003-0004]).

With respect to claim 51, Kalapatapu teaches wherein the connection-oriented transport protocol is a Quick UDP Internet Connections (QUIC) protocol ([0050], Transport-layer protocols, such as QUIC). 

With respect to claim 54, Kalapatapu teaches wherein the interface is selected based on a quality of service measurement regarding the plurality of interfaces ([0035, 0038]).

With respect to claim 60, Kalapatapu teaches A method performed by, being executed on a computing unit and enabling connection-oriented multipath transmission between a client application and a server, the method comprising: 
receiving a packet from a multipath application, the packet being originated from the client application and destined for the server ([0048-0049], A packet from the application is routed through the appropriate network to reach the end server), the packet being associated with a connection established between the client application and the server using a connection-oriented transport protocol ([0032, 0048-0050], Transport-layer protocols, such as QUIC, multipath transmission control protocol (MPTCP), etc., may be used to seamlessly switch between networks), and the packet being received via a particular interface among a plurality of interfaces of the computing unit (fig. 7, [0048-0050], the packet being received via a particular interface among a plurality of interfaces of the computing unit); and 
delivering the packet to the server (fig. 7, [0048-0050], transmit the packet to the server).

Kalapatapu does not explicitly teach a multipath proxy.  

However, Wang teaches a multipath proxy ([0007], multipath proxy gateway).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Wang, a multipath proxy, into the teachings of Kalapatapu, in order to improve security for multipath data transmission services (Wang, [0003-0004]).

With respect to claim 61, this claim recites the method of claim 51, and it is rejected for at least the same reasons.

With respect to claim 67, Kalapatapu teaches the client application and associated with the connection, the multipath application, and an interface among the plurality of interfaces as set forth above.

Kalapatapu does not explicitly teach receiving a response packet from the server, the response packet being destined for the client application and associated with the connection; and transmitting the response packet to the multipath application for delivery to the client application, wherein the response packet is transmitted via an interface among the plurality of interfaces on which a recent packet associated with the connection has been received from the multipath application. 

However, Wang teaches receiving a response packet from the server ([0010]), the response packet being destined for the client ([0010]); and transmitting the response packet delivery to the client application ([0010]), wherein the response packet is transmitted via an interface on which a recent packet associated with the connection has been received from the application ([0010],).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Wang, receiving a response packet from the server, the response packet being destined for the client; and transmitting the response packet delivery to the client application, wherein the response packet is transmitted via an interface on which a recent packet associated with the connection has been received from the application, into the teachings of Kalapatapu, in order to improve security for multipath data transmission services (Wang, [0003-0004]).

Claims 52 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu, in view of Wang, in view of Banerjee et al. (Pub. No.: US 20050086390 A1), hereinafter Banerjee, and further in view of HOWES et al. (Pub. No.: US 20180006764 A1), hereinafter HOWES.

With respect to claim 52, the combination of Kalapatapu and Wang does not explicitly teach identifying the connection by extracting a connection identification from the packet, the connection identification uniquely identifying the connection.

However, Banerjee teaches identifying the connection by extracting a connection identification from the packet, the connection identification uniquely identifying the connection ([0011]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Banerjee, identifying the connection by extracting a connection identification from the packet, the connection identification uniquely identifying the connection, into the teachings of Kalapatapu and Wang, in order to improve the efficiency of busy servers by desegmenting data packets arriving at a network adapter from the same connection, so that a single desegmented group of data packets can be sent to the network stack (Banerjee, [0007]).

The combination of Kalapatapu, Wang, and Banerjee does not explicitly teach wherein a payload of the packet is encrypted; and wherein the connection identification is included in a non-encrypted header of the packet.

However, HOWES teaches wherein a payload of the packet is encrypted; and wherein the connection identification is included in a non-encrypted header of the packet ([0030]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of HOWES, identifying the connection by extracting a connection identification from the packet, the connection identification uniquely identifying the connection, into the teachings of Kalapatapu, Wang, and Banerjee, in order to improve the chances of successful reception and decode of certain packets (e.g., increase power level on a per packet basis, reduce re-transmit time) or reduce wireless traffic (e.g. increase re-transmit time) (HOWES, [0041]).

With respect to claim 62, this claim recites the method of claim 52, and it is rejected for at least the same reasons.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu, in view of Wang, in view of Banerjee.

With respect to claim 53, Kalapatapu teaches wherein the selected interface corresponds to a first interface of the plurality of interfaces when the packet is transmitted in a quality of experience sensitive period of the identified connection ([0038]); and wherein the selected interface corresponds to a second interface of the plurality of interfaces when the packet is transmitted in a quality of experience insensitive period of the identified connection ([0038]).

The combination of Kalapatapu and Wang does not explicitly teach identifying the connection by extracting a connection identification from the packet, the connection identification uniquely identifying the connection.

However, Banerjee teaches identifying the connection by extracting a connection identification from the packet, the connection identification uniquely identifying the connection ([0011]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Banerjee, identifying the connection by extracting a connection identification from the packet, the connection identification uniquely identifying the connection, into the teachings of Kalapatapu and Wang, in order to improve the efficiency of busy servers by desegmenting data packets arriving at a network adapter from the same connection, so that a single desegmented group of data packets can be sent to the network stack (Banerjee, [0007]).

Claims 55 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu, in view of Wang, in view of DILLON et al. (Pub. No.: US 20170155590 A1), hereinafter DILLON.

With respect to claim 55, Kalapatapu teaches wherein the method further comprises establishing, for each of the plurality of interfaces (fig. 7, [0048-0050]).

Kalapatapu does not explicitly teach the multipath proxy.  

However, Wang teaches a multipath proxy ([0007], multipath proxy gateway).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Wang, a multipath proxy, into the teachings of Kalapatapu, in order to improve security for multipath data transmission services (Wang, [0003-0004]).

The combination of Kalapatapu and Wang does not explicitly teach VPN tunnel associated with the respective interface with the multipath proxy.

However, DILLON teaches VPN tunnel associated with the respective interface with the multipath ([0053]); and wherein the packet is transmitted through the VPN tunnel associated with the selected interface ([0053]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of DILLON, VPN tunnel associated with the respective interface with the multipath; and wherein the packet is transmitted through the VPN tunnel associated with the selected interface, into the teachings of Kalapatapu and Wang, in order to provide a secure private networking solution that achieves improved network availability, and facilitates support of application-level quality of service traffic requirements of enterprise applications (DILLON, [0009]).

With respect to claim 63, this claim recites the method of claim 55, and it is rejected for at least the same reasons.

Allowable Subject Matter

Claims 56-59 and 64-66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Publication Document: US 20190182165 A1; “Yang” 
(See [0025])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469